Citation Nr: 1010432	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a compensable evaluation for an incisional 
hernia, right flank, post heminephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1960 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 decision, the Board denied entitlement to a 
compensable evaluation for an incisional hernia, right flank, 
post heminephrectomy.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a July 
2009 Order, the Court granted the motion, vacated the Board's 
August 2008 decision, and remanded this case to the Board for 
readjudication.


FINDINGS OF FACT

The Veteran's incisional hernia, right flank, post 
heminephrectomy, is characterized by a surgical scar at the 
level of the kidney fossa with no elevation, minimal 
depression, and no pain to deep palpation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for incisional 
hernia, right flank, post heminephrectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7339 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In February 2004 and November 2005 VA sent the Veteran 
letters informing her of the types of evidence needed to 
substantiate her claim and its duty to assist her in 
substantiating her claim under the VCAA.  The letters 
informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 rating 
decision, June 2005 SOC, and November 2006 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's incisional hernia, right flank, post 
heminephrectomy is currently evaluated as noncompensable, 
pursuant to the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7339.

DC 7339 provides ratings for postoperative ventral hernia.  
Healed postoperative wounds of ventral hernia, with no 
disability, belt not indicated, are rated as noncompensably 
(0 percent) disabling.  Small postoperative ventral hernia, 
not well supported by belt under ordinary conditions, or 
healed ventral hernia or postoperative wounds with weakening 
of abdominal wall and indication for a supporting belt, is 
rated 20 percent disabling.  Large postoperative ventral 
hernia, not well supported by belt under ordinary conditions, 
is rated 40 percent disabling.  Massive persistent 
postoperative ventral hernia, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable, is rated 100 percent disabling.  
 
VA treatment notes show that in August 2003 the Veteran 
complained of chronic right flank pain and abdominal cramping 
with nausea.  The VA provider opined that the pain appeared 
to be due to repeated ventral hernia repairs, and the Veteran 
had tenderness on the right flank.  An August 2003 CT of the 
abdomen and pelvis showed a normally thickened portion of the 
stomach or the duodenum and a fibroid uterus with a calcified 
exophytic fibroid.  At December 2003 treatment the Veteran 
requested an increase in the number of pain tablets she 
received a month because she was having more pain in her 
right flank.  The Veteran was prescribed gabapentin 300 mg, 
to increase to three times a day over three weeks.  At 
January 2004 treatment she again complained of abdominal 
pain, and it was noted that she was taking her medication as 
900 mg at once instead of 300 mg three times a day.  In March 
2004 she reported that gabapentin helped decrease her 
abdominal pain.

The Veteran wrote in March 2004 that the pain had increased 
in the last five to seven years.  She said she had worked 
until January 2004 as a senior companion, but had to stop 
working because the lifting that the job required was causing 
her increased pain.

The Veteran said when seen in March 2004 that she had 
undergone a heminephrectomy on the right side in 1967 and was 
asymptomatic until 1984, when she started having increased 
abdominal pain.  She had a surgical repair for an incisional 
hernia in 1985, and stated that she had to have further 
surgery six months later, during which a mesh was put on the 
hernia.  A year later the mesh was surgically removed after 
the Veteran had abdominal pain, and the mesh was found to be 
out of place.  In 1989 the Veteran had abdominal pain and was 
again found to have an incisional hernia.  She had surgery 
and mesh was put in her abdomen.  The Veteran said that she 
began to have pain again in 1992 and was treated with strong 
analgesics such as Tylenol #3.

At her March 2004 VA examination the Veteran complained of 
increased pain to her abdomen, particularly the right flank, 
and said that the pain was associated with activity.  On 
examination the Veteran's abdomen was flat and there was no 
rebound.  However, the Veteran had some tenderness to deep 
palpation on the right side of her abdomen.  It started about 
the epigastric area, got worse in the right upper quadrant, 
and worse yet on the right flank of her abdomen.  The 
examiner opined that the Veteran did not have any hernias at 
that time.  The Veteran had a surgical scar that measured 
about 8.5 inches on the right flank and went from the right 
kidney fossa to the anterior aspect of the abdomen.  It was a 
well healed scar with no apparent abnormalities.  X-rays of 
the abdomen showed no significant intra-abdominal 
abnormalities.  An ultrasound of the abdomen showed that the 
aorta was within normal limits except for some calcification 
within in it, a right heminephrectomy, and one small stone in 
the lower pole of the left kidney.  Otherwise, the study was 
normal.  A CT scan of the abdomen showed possible 
cholelithiasis and a small right kidney, otherwise normal.  

The examiner opined that, due to the fact that there was no 
more evidence of recurrent abdominal hernia and no evidence 
of intestinal obstruction due to adhesive bands, it was 
unlikely that previous surgeries on the Veteran's abdomen 
were the cause of her abdominal pain.  He felt that there was 
evidence of a significant abdominal aorta calcification, and 
therefore the Veteran needed to be evaluated for possible 
visceral arterial insufficiency because that could cause 
abdominal pain.

At November 2004 VA treatment the Veteran complained of 
chronic, dull, diffuse abdominal pain.  The examiner opined 
that the abdominal pain was likely secondary to the ventral 
surgeries and irritable bowel syndrome.  The Veteran was to 
continue on Darvocet and gabapentin.  In February 2005 the 
Veteran wrote that she was unable to drive a car due to 
Darvocet and that her other side effects were dizziness, 
sedation, weakness, and nausea. 

J.I., M.D., a private physician, wrote in April 2006 that the 
Veteran had a right inguinal and lower femoral scar from 
multiple surgeries.  The Veteran was having a lot of pain, 
and Neurontin was not helping.  Dr. I felt that the pain was 
related to a nerve injury or nerve ending entrapment in the 
scar tissue. 

Letters from two of the Veteran's former co-workers submitted 
in May 2006 state that her capacity to perform physical 
activities at work declined because of her pain.  One letter, 
from a registered nurse, indicated that the Veteran's pain 
was in her side.  The other letter stated that the Veteran's 
medications would make her drowsy, forcing her to have to 
pace herself to perform the duties of her position.  The 
Veteran was also unable to participate in many social 
activities due to discomfort and nausea from the medications.

In October 2006 the Veteran underwent another VA examination, 
at which the examiner reviewed her claims file.  The Veteran 
said that after her 1989 surgery she started noticing pain to 
the surgical scar and below the scar with radiation to the 
right abdomen.  She said that the pain got progressively 
worse over the years and that it was associated with tingling 
below the scarring and a burning sensation to the right leg.  
The Veteran's medication helped alleviate the pain, although 
she needed help to take care of her home.  She also stated 
that she had been told by her primary care physician that she 
had nerve damage to her muscles due to the hernia surgeries 
and that this was causing her pain.

The examiner observed that the Veteran came into the 
examination walking, with no signs of pain or limping with 
ambulation.  He noted an old surgical scar on the right flank 
at the level of the kidney fossa that was around 7.25 inches 
in length.  The scar was well healed with no abnormalities, 
no elevation, minimal depression, and no pain to deep 
palpation.  While the examiner stated in his conclusion that 
the "physical examination does not show that the Veteran has 
no pain to deep palpation of the scar," the totality of his 
report shows that his examination demonstrated that she did 
not have pain to deep palpation.  The pain was below the 
scars at the level of the abdomen and to the right iliac 
fossa.  The examiner opined that the Veteran did not have a 
painful scar due to her service-connected incisional hernia, 
right flank, post heminephrectomy.  He felt that the 
Veteran's pain was most likely due to a thoracic spine 
disorder accompanied by radiculopathy of the right leg.  

The Board finds that the records supports a noncompensable 
evaluation, and no greater, for the Veteran's incisional 
hernia, right flank, post heminephrectomy.  As discussed 
above, the March 2004 VA examiner examined the Veteran and 
reviewed X-ray, ultrasound, and CT imaging to determine that 
there was evidence of a significant abdominal aorta 
calcification.  He also noted that a visceral arterial 
insufficiency could cause abdominal pain.  The October 2006 
VA examiner felt that the abdominal pain was most likely due 
to a thoracic spine condition, and he found on examination 
that the Veteran did not have pain upon deep palpation of the 
scar.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account by a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  We recognize that such an opinion 
cannot be rejected solely because it is based upon a history 
supplied by the veteran, but the critical question is whether 
it is credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  The VA treating providers whose opinions 
are discussed above have attributed the Veteran's abdominal 
pain to be at least in part due to her incisional hernia, 
right flank, post heminephrectomy.  However, the record does 
not indicate that they performed thorough examinations in 
order to reach these conclusions.  Therefore, more probative 
value is assigned to the opinions of the VA examiners.  

Dr. I wrote in her April 2006 letter that the Veteran had 
painful right inguinal and lower femoral scars from multiple 
surgeries.  The Board notes that the Veteran's hernia was in 
the right flank, and that a surgical scar measuring about 8.5 
inches on the right flank was noted at the March 2004 VA 
examination.  At the October 2006 VA examination the Veteran 
was noted to have an old surgical scar on the right flank at 
the level of the kidney fossa that was around 7.25 inches in 
length.  Furthermore, at the VA treatment discussed above she 
complained of pain in the right flank and abdomen.  
Therefore, it appears that Dr. I was referring to scars 
unrelated to the VA treatment and the service-connected 
incisional hernia, right flank, post heminephrectomy, and the 
Board therefore assigns little probative value to her letter.    

There is no dispute that in the present case the Veteran has 
a history of incisional hernias that required multiple 
surgeries.  While the Board cannot reach the conclusion that 
the Veteran suffers no pain as a result of her service-
connected incisional hernia, right flank, post 
heminephrectomy, the record as a whole shows that at the very 
least there are other sources contributing to her abdominal 
pain.

The record does not show that the Veteran meets any of the 
requirements for a 20 percent evaluation, the next highest 
available under DC 7339.  38 C.F.R. § 4.114.  She does not 
have a small hernia, ventral, postoperative, not well 
supported by a belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.
 
Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected incisional hernia, right 
flank, post heminephrectomy, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time during the claims period has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for the Veteran's 
incisional hernia.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Entitlement to a compensable evaluation for an incisional 
hernia, right flank, post heminephrectomy, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


